Case 1:20-cv-21553-MGC Document 68 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                         CASE NO. 20-21553-CIV-COOKE/GOODMAN

  PATRICK GAYLE, et al.,

                 Petitioners/Plaintiffs,

         v.

  MICHAEL W. MEADE,
  Field Office Director, Miami Field
  Office, U.S. Immigration and
  Customs Enforcement, et al.,

              Respondents/Defendants.
  ______________________________________/

                                    NOTICE OF APPEARANCE

         COMES NOW the United States of America, through its attorney, Michael A. Celone,

  Senior Litigation Counsel, District Court Section, Office of Immigration Litigation, Civil Division,

  U.S. Department of Justice, and gives notice that the undersigned enters his appearance as counsel

  of record for Respondents/Defendants in the above-captioned civil action for all purposes.
Case 1:20-cv-21553-MGC Document 68 Entered on FLSD Docket 04/24/2020 Page 2 of 2



  Dated: April 24, 2020                    Respectfully submitted,

  ARIANA FAJARDO ORSHAN                    JOSEPH H. HUNT
  United States Attorney                   Assistant Attorney General
  Southern District of Florida             Civil Division, U.S. Department of Justice

  DEXTER A. LEE                            WILLIAM C. PEACHEY
  Assistant U.S. Attorney                  Director, District Court Section
  Fla. Bar No. 0936693                     Office of Immigration Litigation
  99 N.E. 4th Street, Suite 300
  Miami, Florida 33132                     YAMILETH G. DAVILA
  (305) 961-9320                           Assistant Director
  Email: dexter.lee@usdoj.gov
                                           /s/ Michael A. Celone
  NATALIE DIAZ                             MICHAEL A. CELONE
  Assistant U.S. Attorney                  Senior Litigation Counsel
  Florida Bar No. 85834                    District Court Section
  99 N.E. 4th Street, Suite 300            Office of Immigration Litigation
  Miami, Florida 33132                     Civil Division, U.S. Department of Justice
  (305) 961-9306                           P.O. Box 868, Ben Franklin Station
  Email: Natalie.Diaz@usdoj.gov            Washington, D.C. 20044
                                           Tel: (202) 305-2040
                                           Email: Michael.A.Celone@usdoj.gov


                                           Attorneys for Respondents/Defendants




                                       2
